Citation Nr: 1337691	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to February 2008.  Among his awards is a Purple Heart. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain.  Jurisdiction of the matter has since been transferred to the RO in Roanoke, Virginia. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

Based on the Veteran's contentions as to in-service incurrence of a right ankle disability and that a May 2008 VA examination was inadequate, as well as his participation in combat, he was scheduled for another examination in March 2013.  The Veteran failed to report to that examination but called VA indicating that he had moved, reported his new address ([redacted] in Washington, DC), and requested that his examination be rescheduled.  Subsequently, he was rescheduled for VA examinations in April 2013 and May 2013, and he failed to report to both examinations.  Review of the claims folder shows that notification of the examinations were sent to his former address ([redacted] in Washington, DC) and not the updated one he reported to VA as noted in a April 2013 Report of General Information.  Therefore, the Veteran must be scheduled for another VA examination with a notification letter to be sent to his latest address on file ([redacted]).  

Accordingly, the case is REMANDED for the following actions:

1. Reschedule the Veteran for an examination to determine the nature and etiology of any current right ankle disability, to include consideration of his competent and credible statements as to service injury.  Ensure that notification of that examination is sent to the Veteran at the correct address ([redacted] in Washington, DC) as indicated in the April 2013 Report of General Information.  All attempts to schedule the examination must be documented in the claims folder, and a copy of the notification letter must be placed in the Veteran's paper or electronic claims folder. 

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's current right ankle disability is medically related to his service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The whole file must be reviewed, however, attention is invited to the Veteran's credible contentions regarding in-service right ankle problems while deployed to Iraq.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


